Howe, J.
The only question involved in this case is the construction of the following clause in paragraph twelve, section seven, of the charter of the late City of Jefferson; act of 1867, p. Ill: “When the proprietors of land fronting on any public street or avenue, comprising-one-fourth of the front on said street, shall petition the Council therefor, the Council shall cause the streets to be opened,, widened or-improved with -banquettes, sidewalks, shell or plank roids, or paved streets, if after thirty days’ notice a majority similarly constituted of front property owners shall not object thereto.”
It was decided by the court a qua that these proceedings might be-provoked by the proprietors of one-fourth of the land fronting on a portion of the street, in such a way as to compel the Council to improve that portion only, and force the proprietors of the throe-fourths fronting on the same portion to contribute. In this case the work done was flagging on nine squares of Peters avenue, a street which is shown» to be forty squares in length. The petitioners, by whom the proceedings were initiated, owned and signed for about one-tenth only of the-entire front, but more than one-fourth of the front improved.
The appellant contends that the provision cited must be strictly complied with before he can be compelled to contribute, and that by its terms it plainly requires the proceedings to be provoked by the request of the owners of one-fourth of the front on the whole street. We think his views correct. The language of the statute is plain; its object is to confer a power similar in character to that of expropriation,, and it ought not to be extended by implication.
The language being plain, the argument from inconvenience, urged' by appellee, is not satisfactory. The fact that a large portion of Peters, avenue lies in the swamp, and that the front proprietors on that portion would not be apt to join in the necessary petition for banquettes,., while it might help to explain doubtful language, could not confer on. the City of Jefferson any powers beyond those expressly given, nor on the plaintiff any right against the defendant beyond that which springs, from a strict compliance with the statute.
*307It may be remarked that the charters of New Orleans have used different language on this subject. Thus the charter of 1856 said: “That whenever one-fourth of the owners of real property, fronting upon any unpaved or unbanqruetted street in the city of New Orleans, shall by petition, signed by petitioners and addressed to the Common Council of said city, ask for the paving or for the banquetting of said street, or for any portion thereof, said Common Council shall cause said petition to be published; and if a majority of the owners of real property fronting on said street, or said portion thereof, shall not, by memorial addressed to said Common Council, object to the same, said Common Council shall order said paving or banquetting to be made,’7 etc. Acts 1856, p. 164, sec. 119, 120. And the charter of 1870 h'as similar provisions.
There is no reason to suppose this difference between the powers conferred on New Orleans and those conferred on Jefferson to have been accidental, and the fact seems to justify our conclusion.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment for defendant with costs.